      Case 1:19-cv-02973-SCJ Document 105 Filed 11/05/19 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


SISTERSONG WOMEN OF COLOR
REPRODUCTIVE JUSTICE
COLLECTIVE, on behalf of itself
and of its members, et al.,

     Plaintiffs,
                                                   CIVIL ACTION FILE
                                                   No. 1:19-cv-02973-SCJ
v.

BRIAN KEMP, Governor of the State
of Georgia, in his official capacity,
et al.,

     Defendants.



                                     ORDER

        Plaintiffs’ request for expedited consideration of their discovery motion

at Doc. No. [104] is DENIED. Plaintiffs’ request for a stay of the discovery

period while the Court decides their motion at Doc. No. [104] is also DENIED.

Response and reply briefs shall be due in accordance with the time limits

provided by this Court’s Local Rules. A substantive ruling on the motion will

follow at the conclusion of the briefing period.



                                        1
Case 1:19-cv-02973-SCJ Document 105 Filed 11/05/19 Page 2 of 2




 IT IS SO ORDERED this 5th day of November, 2019.


                              s/Steve C. Jones ___________________
                              HONORABLE STEVE C. JONES
                              UNITED STATES DISTRICT JUDGE




                               2
